Citation Nr: 1402142	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  13-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. All, Associate Counsel





REMAND

The Veteran performed active military service in the United States Army from December 1961 to December 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran claims service connection for hearing loss and tinnitus as directly related to his military service as a field artilleryman.  

A hearing loss disability for the purpose of applying the laws administered by the VA is defined in the provisions of 38 C.F.R. § 3.385 (2013).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's hearing was not tested at enlistment.  His separation medical examination report reflects normal hearing at all frequencies. 

In July 2010, the Veteran underwent a VA audiological examination for the development of his claim, the report of which noted the following pure tone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
75
75
LEFT
20
20
35
75
80

Speech recognition was 88 percent for the right ear and 80 percent for the left ear based on the Maryland CNC Test.  During the examination, the Veteran reported a history of unprotected exposure to hazardous noise as an artilleryman.  He also reported unspecified civilian noise exposure, but stated that he "first noticed his hearing loss just after the military."  Based on the audiometric test results, the Veteran received a diagnosis of mild to severe, high frequency, sensorineural hearing loss in both ears.  The examiner concluded, however, that it was less likely than not that the Veteran's hearing loss was service connected because his hearing was "within normal limits" at separation, which "clearly indicates his hearing loss did not occur while in the military."

A similarly negative opinion was offered with regard to the Veteran's tinnitus, which was reported as "mild to severe, bilateral, constant, tonal tinnitus."  The rationale was that the Veteran's medical records contained no previous complaint of tinnitus and he "did not associate his tinnitus with the military" during the examination.

In November 2012, the Veteran underwent a second VA audiological examination, the report of which noted the following pure tone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
70
75
LEFT
25
25
40
80
80

Speech recognition was 90 percent for the right ear and 92 percent for the left ear based on the Maryland CNC Test.  During the examination, the Veteran again reported having "first noticed problems hearing when he got out of the military."  He reported difficulty hearing the television and certain types of voices, especially those of women.  The Veteran stated that during his service as an artilleryman he was exposed to the noise of 155 mm howitzers without the benefit of hearing protection.  Prior to enlistment, the Veteran delivered newspapers.  Following separation, he worked in the power plant of a utility company for 30 years.  He denied any occupational noise exposure, and recreational noise exposure was limited to "a little hunting when he returned home from the military."  The examiner made a diagnosis of bilateral high frequency sensorineural hearing loss, but offered no opinion as to etiology due to the Veteran's claims file being unavailable for review.  The examiner did state, however, that the Veteran's hearing loss had no impact on the ordinary conditions of daily life, including his ability to work.

With regard to tinnitus, the examination report noted that the Veteran complained of continuous bilateral tinnitus, which he "first noticed ... when he got out of the military."  He stated that he has since "gotten used to it."  The examiner provided no opinion as to the etiology of the Veteran's tinnitus because of the unavailable claims file.

In January 2013, the examiner provided an addendum opinion as to the etiology of the Veteran's hearing loss and tinnitus.  With regard to hearing loss, the examiner opined that the Veteran's disability was less likely as not caused by or a result of in-service acoustic trauma because there were no complaints of hearing problems in his records and he had "normal hearing bilaterally upon military separation."  With regard to tinnitus, the examiner likewise opined that it was less likely as not caused by or a result of in-service acoustic trauma.  The absence of complaints in his records was offered as the rationale.

The Board has reviewed the evidence of record and finds the above-described medical opinions to be inadequate for the following reasons.

First, a negative VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings recorded on the Veteran's separation examination.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (if evidence after separation from service should sufficiently demonstrate a medical relationship between the in-service exposure to loud noise and the Veteran's current disability, it would follow that the Veteran incurred an injury in service).

Second, both examiners failed to account for the Veteran's lay statements regarding the onset of symptoms and their continuity since service when formulating their opinions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

Finally, although a history of civilian noise exposure was noted by the first examiner, no discussion of its role, if any, on the Veteran's current hearing loss was provided in either report.

In light of the foregoing, a new VA examination and opinion is necessary prior to a Board decision with respect to these issues.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination for the purpose of ascertaining the etiology of his hearing loss and tinnitus.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the audiologist in conjunction with the examination.  (If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.)  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.

After reviewing the record and examining the Veteran, the audiologist should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current hearing loss or tinnitus had its onset in service or is otherwise related to service, including the Veteran's in-service noise exposure.  In offering this opinion, the examiner should specifically discuss the impact of any post-service occupational or recreational noise exposure reported by the Veteran.

A full rationale must be provided for all opinions expressed.  In formulating any opinion, the audiologist should take into account the Veteran's reports of his history, in-service noise exposures, and current symptoms.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, especially regarding the onset and any continuity of symptoms since service, should be set forth in detail.  If the 1964 audiogram is relied on in concluding that current hearing loss did not begin during service and is not otherwise traceable to military service, an explanation of why the audiogram supports such a conclusion should be set forth.

2.  After the requested examination has been completed, the opinion should be reviewed to ensure that it complies with the directives of this remand.  If it is deficient in any manner, it should be returned to the audiologist for corrective action.

3.  After completing the above, and any other development deemed necessary, readjudicate the issues of entitlement to service connection for hearing loss and tinnitus based on the entirety of the evidence.  If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

